DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 recites “an epitaxial material into the trench each trench having…” (lines 4-5) which should be replaced with “an epitaxial material into the trench, each trench having…”.
Claim 1 recites “the extension of the epitaxial layer sidewalls” (line 17) which should be replaced with “the extension of the epitaxial material sidewalls”.
Claim 2 recites “a plurality of trenches each trench having…” (lines 6-7) which should be replaced with “a plurality of trenches, each trench having…”.
Claim 2 recites “beibg” (line 13) which should be replaced with “being”.
Claim 2 recites “in an lower portion” (line 14) which should be replaced with “in a lower portion”.
Claim 8 recites “the sidewall” (line 2) which should be replaced with “the sidewalls”.
Claim 10 recites “the first metal silicide film” (line 10) which should be replaced with “the first metal silicide layer”.
Claim 11 recites “the first metal silicide element” (line 2) which should be replaced with “a first metal silicide layer”.
Claim 12 recites “the cathode trench” (line 3) which should be replaced with “the trench structure of the cathode contact structure”.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Blanchard et al. (US 2003/0040144, hereinafter Blanchard).
With respect to claim 2, Quddus discloses a semiconductor Schottky rectifier device (e.g., Schottky rectifier 10U including a top-side cathode contact of Fig. 26) (Quddus, Figs. 1, 24-27, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0093-¶0100), comprising:
       a semiconductor substrate (12) (Quddus, Figs. 24-26, ¶0019-¶0021);
       an semiconductor epitaxial layer (epi-layer) (14) (Quddus, Figs. 24-26, ¶0020) over the substrate (12);
        an anode structure (e.g., anode contact 44A in the trench 211 in the active region 102A/102B) (Quddus, Figs. 24-26, ¶0093-¶0098) and a cathode structure (e.g., a cathode contact 277 in the trench 71/2112) both extending from a top surface (e.g., a major surface 18 of the epitaxial layer 14) of the epi-layer towards the substrate (12);
       the cathode structure (e.g., 461) (Quddus, Figs. 24, 26, ¶0093-¶0095, ¶0098) having an arranged trench structure (e.g., 71/2112) having an epi-layer sidewall surface;
       a gate oxide layer (227/212/222) (Quddus, Figs. 24, 26, ¶0096, ¶0098) covering the epi-layer sidewall surface;
     a polysilicon sidewall element (e.g., polysilicon 278 in the cathode trench 71/2112, polysilicon 217 in the anode trench 211, and polysilicon 237 in the active trench 23 in the active region 102A/102B) (Quddus, Fig. 26, ¶0027, ¶0098) adjacent the epi-layer sidewall surface electrically isolated from the epi-layer (14) by the gate oxide layer (227/212/222);
      a first metal film (e.g., 277) (Quddus, Figs. 24, 26, ¶0038-¶0039, ¶0093) extending into the trench structure (e.g., 71/2112) on a surface of the polysilicon sidewall element (e.g., 278) in an upper portion of the trench structure and away from the epi-layer sidewall surface, the first metal film (277) being in contact (e.g., through a portion of  layer 227) with the epitaxial layer (14) in a lower portion of the trench structure; and
     a second metal film (e.g., Schottky material 26 connected to the anode structure 44A and electrically separated from the cathode structure) electrically isolated from the first metal film, forming a Schottky junction diode (e.g., a conductive material 26 to provide a Schottky barrier structure with a region of the N-type semiconductor material 14 including P-doped region 24 in the active region 102a/102b) (Quddus, Figs. 1, 24, 26, ¶0037-¶0040, ¶0093) with the semiconductor epitaxial layer (14).
	Further, Quddus does not specifically disclose the cathode structure comprising a plurality of trenches each trench having an epi-layer sidewall surface; a first metal silicide film extending into the trench structure; an extension of the first metal silicide film covering a portion of the epi-layer and a portion of the substrate; and a second metal silicide film, forming a Schottky junction diode with the semiconductor epitaxial layer.
However, Blanchard teaches forming a semiconductor device (Blanchard, Figs. 5, 7, ¶0002, ¶0007, ¶0017-¶0019, ¶0033-¶0056) comprising a plurality of Schottky cells having a Schottky-rectifying contact comprising a trench structure (219b) to provide low contact resistance and optimized performance, the Schottky-rectifying contact trench (219b) (Blanchard, Figs. 5, 7, ¶0038, ¶0043-¶0049, ¶0055) is formed in the epitaxial layer (201) and comprising a first metal silicide film (e.g., 218, the conductor 218 includes an aluminum alloy over a silicide layer to provide a Shottky rectifying contact at the bottom of the trench 219b) (Blanchard, Figs. 5, 7, ¶0056) on a sidewall of the trench including a polysilicon element (211) in an upper portion of the sidewall of the trench formed in the epitaxial layer (201); and a second metal silicide film (e.g., 218 on an upper portion of the epitaxial layer 201); wherein the first metal silicide film (e.g., 218, in the trench 219b) is in contact (e.g., through the insulating layer 216) with a polysilicon element (211) (Blanchard, Figs. 5, 7, ¶0045-¶0047, ¶0054) in an upper portion of the sidewall of the trench structure (219b) and in contact (e.g., through the oxide layer 210) (Blanchard, Figs. 5, 7, ¶0045-¶0047, ¶0052) with the epitaxial material (201) in a lower portion of the trench structure (219b), and the first metal silicide film (218) is extended to the bottom of the trench to cover a portion of the epi-layer and a portion of the substrate; the conductor (218) includes silicide (e.g., platinum silicide) capable of providing a Schottky contact with the N-epitaxial region (202) formed on the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top-side cathode contact of Quddus by forming a semiconductor device comprising a plurality of Schottky-rectifying contacts, each comprising a trench structure including a first metal silicide layer in the contact trench, and a second silicide layer on the epitaxial layer as taught by Blanchard, wherein the first metal silicide layer is formed at the bottom of the trench as an extension covering a portion of the epi-layer on a portion of the substrate to have a semiconductor Schottky device comprising: the cathode structure comprising a plurality of trenches each trench having an epi-layer sidewall surface; a first metal silicide film extending into the trench structure; an extension of the first metal silicide film covering a portion of the epi-layer and a portion of the substrate; and a second metal silicide film, forming a Schottky junction diode with the semiconductor epitaxial layer in order to provide trench contact structure to reduce contact resistance, and to obtain a semiconductor device with optimized device performance (Blanchard, ¶0002, ¶0007, ¶0017-¶0019, ¶0049, ¶0055).
With respect to claim 10, Quddus discloses a semiconductor Schottky device (e.g., Schottky rectifier device 10U including a top-side cathode contact of Fig. 26) (Quddus, Figs. 1, 24-27, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0093-¶0100), comprising:
       a semiconductor substrate (12) (Quddus, Figs. 24-26, ¶0019-¶0021) and a semiconductor epitaxial layer (epi-layer) (14) (Quddus, Figs. 24-26, ¶0020) over the substrate (12);
       an anode contact structure (440A/440B) (Quddus, Figs. 24, 26, ¶0093-¶0098) and a cathode contact structure (461) both extending from a top surface of the epi-layer (14);
       the cathode contact structure (e.g., 461) (Quddus, Figs. 24, 26, ¶0093-¶0095, ¶0098) having a trench structure (e.g., 71) into the epi-layer (14) with a vertical sidewall of an epitaxial material covered with a first metal layer (e.g., metal layer 277 on sidewalls of the cathode contact trench, as a cathode contact 107E in Fig. 26); and
       a Schottky contact (e.g., Schottky material 26) disposed between a second layer (e.g., a conductive material 26 to provide a Schottky barrier structure with a region of the N-type semiconductor material 14 including P-doped region 24 in the active region 102a/102b) (Quddus, Figs. 1, 24, 26, ¶0037-¶0040, ¶0093) and the epi-layer, the Schottky contact connected to the anode contact structure (440A/440B);
      wherein the first metal film (277) is on a polysilicon element (278) in an upper portion of the sidewall of the trench structure.
	Further, Quddus does not specifically disclose the cathode contact structure with a vertical sidewall of an epitaxial material covered with a first metal silicide layer; and a second silicide layer; wherein the first metal silicide film is in contact with a polysilicon element in an upper portion of the sidewall of the trench structure and in contact with the epitaxial material in a lower portion of the sidewall of the trench structure.
However, Blanchard teaches forming a Schottky-rectifying contact (Blanchard, Figs. 5, 7, ¶0002, ¶0007, ¶0017-¶0019, ¶0033-¶0056) comprising a trench structure (219b) in contact with P+ regions (220) to provide low contact resistance and optimized performance, the Schottky-rectifying contact trench (219b) (Blanchard, Figs. 5, 7, ¶0038, ¶0043-¶0049, ¶0055) is formed in the epitaxial layer (201) and comprising a first metal silicide film (e.g., 218, the conductor 218 includes an aluminum alloy over a silicide layer to provide a Shottky rectifying contact at the bottom of the trench 219b) (Blanchard, Figs. 5, 7, ¶0056) on a sidewall of the trench including a polysilicon element (211) in an upper portion of the sidewall of the trench formed in the epitaxial layer (201); and a second metal silicide film (e.g., 218 on an upper portion of the epitaxial layer 201); wherein the first metal silicide film (e.g., 218, in the trench 219b) is in contact (e.g., through the insulating layer 216) with a polysilicon element (211) (Blanchard, Figs. 5, 7, ¶0045-¶0047, ¶0054) in an upper portion of the sidewall of the trench structure (219b) and in contact (e.g., through the oxide layer 210) (Blanchard, Figs. 5, 7, ¶0045-¶0047, ¶0052) with the epitaxial material (201) in a lower portion of the sidewall of the trench structure (219b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top-side cathode contact of Quddus by forming a Schottky-rectifying contact comprising a trench structure including a first metal silicide layer in the contact trench, and a second silicide layer on the epitaxial layer as taught by Blanchard to have a semiconductor Schottky device comprising the cathode contact structure with a vertical sidewall of an epitaxial material covered with a first metal silicide layer; and a second silicide layer; wherein the first metal silicide film is in contact with a polysilicon element in an upper portion of the sidewall of the trench structure and in contact with the epitaxial material in a lower portion of the sidewall of the trench structure in order to provide trench contact structure to reduce contact resistance, and thus to obtain a semiconductor device with optimized device performance (Blanchard, ¶0002, ¶0007, ¶0017-¶0019, ¶0049, ¶0055).
Regarding claim 11, Quddus in view of Blanchard discloses the semiconductor Schottky device of claim 10. Further, Quddus discloses the semiconductor Schottky device further comprising a first metal layer (277) adjacent to the first metal element (e.g., Schottky metal layer 26 on sidewalls of the cathode contact trench, as a cathode contact 107B in Fig. 25), but does not specifically disclose a first metal layer adjacent to first metal silicide element. However, Blanchard teaches forming a Schottky-rectifying contact (Blanchard, Figs. 5, 7, ¶0002, ¶0007, ¶0017-¶0019, ¶0033-¶0056) comprising a trench structure (219b) to reduce contact resistance, the contact trench (219b) is formed in the epitaxial layer (201) and comprises a layer of conductor (218) (Blanchard, Figs. 5, 7, ¶0056) including a metal silicide film (e.g., platinum silicide), and an aluminum alloy over a silicide layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the top-side cathode contact of Quddus/Blanchard by forming a Schottky-rectifying contact comprising a trench structure including a layer of conductor over the silicide layer as taught by Blanchard to have the semiconductor Schottky device, further comprising a first metal adjacent to the first metal silicide element in order to provide trench contact structure to reduce contact resistance, and thus to obtain a semiconductor device with optimized device performance (Blanchard, ¶0002, ¶0007, ¶0017-¶0019, ¶0049, ¶0055).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus et al. (hereinafter Quddus) in view of Kudou et al. (US 2012/0205670, hereinafter Kudou).
With respect to claim 10, Quddus discloses a semiconductor Schottky device (e.g., Schottky rectifier device 10U including a top-side cathode contact of Fig. 26) (Quddus, Figs. 1, 24-27, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0093-¶0100), comprising:
       a semiconductor substrate (12) (Quddus, Figs. 24-26, ¶0019-¶0021) and a semiconductor epitaxial layer (epi-layer) (14) (Quddus, Figs. 24-26, ¶0020) over the substrate (12);
       an anode contact structure (440A/440B) (Quddus, Figs. 24, 26, ¶0093-¶0098) and a cathode contact structure (461) both extending from a top surface of the epi-layer (14);
       the cathode contact structure (e.g., 461) (Quddus, Figs. 24, 26, ¶0093-¶0095, ¶0098) having a trench structure (e.g., 71) into the epi-layer (14) with a vertical sidewall of an epitaxial material covered with a first metal layer (e.g., metal layer 277 on sidewalls of the cathode contact trench, as a cathode contact 107E in Fig. 26); and
       a Schottky contact (e.g., Schottky material 26) disposed between a second layer (e.g., a conductive material 26 to provide a Schottky barrier structure with a region of the N-type semiconductor material 14 including P-doped region 24 in the active region 102a/102b) (Quddus, Figs. 1, 24, 26, ¶0037-¶0040, ¶0093) and the epi-layer, the Schottky contact connected to the anode contact structure (440A/440B);
      wherein the first metal film (277) is on a polysilicon element (278) in an upper portion of the sidewall of the trench structure.
	Further, Quddus does not specifically disclose the cathode contact structure with a sidewall of an epitaxial material covered with a first metal silicide layer; and a second silicide layer; wherein the first metal silicide film is in contact with a polysilicon element in an upper portion of the sidewall of the trench structure and in contact with the epitaxial material in a lower portion of the sidewall of the trench structure.
However, Kudou teaches forming a contact region (Kudou, Figs. 1(a)-1(b), ¶0030-¶0033, ¶0085-¶0136) comprising a trench structure (121) to increase contact area and to reduce contact resistance, the contact trench (121) (Kudou, Figs. 1(a)-1(b), ¶0087, ¶0096, ¶0105, ¶0132) is formed in the epitaxial layer (120) and comprising a first metal silicide film (e.g., 122) on a sidewall of an epitaxial material; and a second metal silicide film (e.g., on an upper portion of the epitaxial layer 120); wherein the first metal silicide film (122) is in contact with a sidewall region (132) in an upper portion of the sidewall (121cU) (Kudou, Fig. 1(b), ¶0088, ¶0090) of the trench structure (121) and in contact with the epitaxial material (120) in a lower portion of the sidewall (121cL) of the trench structure (121).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top-side cathode contact of Quddus by forming the contact trench including a first metal silicide layer and a second silicide layer on the epitaxial layer as taught by Kudou, wherein the first metal silicide layer is formed on a polysilicon element of Quddus, and the second silicide layer forms a Schottky contact of Quddus to have the cathode contact structure with a sidewall of an epitaxial material covered with a first metal silicide layer; and a second silicide layer; wherein the first metal silicide film is in contact with a polysilicon element in an upper portion of the sidewall of the trench structure and in contact with the epitaxial material in a lower portion of the sidewall of the trench structure in order to provide trench contact structure to increase contact area and to reduce contact resistance, and thus to obtain a semiconductor device with increased switching speed (Kudou, ¶0033, ¶0096; Quddus, ¶0014-¶0015, ¶0094, ¶0098).
Regarding claim 11, Quddus in view of Kudou discloses the semiconductor Schottky device of claim 10. Further, Quddus discloses the semiconductor Schottky device further comprising a first metal layer (277) adjacent to the first metal element (e.g., Schottky metal layer 26 on sidewalls of the cathode contact trench, as a cathode contact 107B in Fig. 25), but does not specifically disclose a first metal layer adjacent to first metal silicide element. However, Kudou teaches forming a contact region (Kudou, Figs. 1(a)-1(b), ¶0030-¶0033, ¶0085-¶0136) comprising a trench structure (121) to increase contact area and to reduce contact resistance, the contact trench (121) (Kudou, Figs. 1(a)-1(b), ¶0087, ¶0096, ¶0105, ¶0132) is formed in the epitaxial layer (120) and comprising a first metal silicide film (e.g., 122) on a sidewall of an epitaxial material, and an interconnect (110) (Kudou, Figs. 1(a)-1(b), ¶0101, ¶0136) adjacent to metal silicide element (122).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the top-side cathode contact of Quddus/Kudou by forming the contact trench including a first metal silicide layer and an interconnect as taught by Kudou, wherein the interconnect includes a first metal layer of Quddus to have the semiconductor Schottky device, further comprising a first metal adjacent to the first metal silicide element in order to provide trench contact structure to increase contact area and to reduce contact resistance, and thus to obtain a semiconductor device with increased switching speed (Kudou, ¶0033, ¶0096).
Allowable Subject Matter
Claim 1 is objected to, but would be allowable if rewritten to address the objections as indicated above.
Claim 12 is objected to as being dependent upon a rejected base claim 10, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claim 1:
The search of the prior art does not disclose or reasonably suggest forming a semiconductor Schottky rectifier device comprising a trench structure extending into a substrate and having vertical sidewalls of the epitaxial material with an extension of the vertical sidewalls perpendicular to the sidewalls, and a first silicide film extending into the trench structure and in contact with the vertical sidewalls of the epitaxial material in a low portion of the trench structure in combinations with other claim limitations as required by claim 1.
The dependent claims 3-9 are objected to, but would be allowable by virtue of the dependence upon the claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891